People ex rel. Francis v Brann (2018 NY Slip Op 06178)





People ex rel. Francis v Brann


2018 NY Slip Op 06178


Decided on September 20, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2018-10480	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Grover Francis, on behalf of Ladoria Watkins, petitioner, 
vCynthia Brann, Commissioner, Department of Correction, respondent.


The Legal Aid Society, Staten Island, NY (Justine Luongo, Joshua Norkin, and Grover Francis, pro se, of counsel), for petitioner.

Writ of habeas corpus in the nature of an application for bail reduction upon Richmond County Docket No. CR-003309-18RI, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Richmond County Docket No. CR-003309-18RI is set at the sum of $3,500, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $2,000 as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the sum of $3,500 or has deposited the sum of $2,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
RIVERA, J.P., LEVENTHAL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court